Exhibit 10.7

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (the “Agreement”) is made as of May 19, 2011 (the
“Effective Date”), by and among Real Estate Associates Limited VI, a California
limited partnership (the “Assignor”); Linda Kittleson ( “Assignee”), and Duane
A. Kittleson in his capacity as general partner of Sauk-Ko Enterprises, a
limited partnership formed under the laws of the State of Wisconsin (the
“Partnership”) (the “General Partner” and together with the Assignor, and the
Assignee, each a “Party“ and, as the context requires, any two or more,
collectively, the “Parties”), with reference to the following:

A.         The Partnership is governed by that certain Amended and Restated
Agreement and Certificate of Limited Partnership of the Partnership, dated
December 16, 1983, as it may have been amended from time to time (the “Amended
Partnership Agreement”) (any capitalized word or phrase used but not defined
herein shall have the meaning set forth in the Amended Partnership Agreement).

B.         The General Partner is the operating general partner of the
Partnership and Assignor is the limited partner of the Partnership.

C.        The Partnership is a plaintiff in various lawsuits filed in the United
States Court of Federal Claims against the United States of America (the
“Government”) seeking compensation for the Government’s alleged repudiation of
certain contract rights held by the Partnership and others relating to
multi-family housing properties which are part of the rural housing program
under Section 515 and 521 of the Housing Act of 1949 (the “Litigation”).

D.        Assignor has agreed to sell and assign all of its interest in the
Partnership to the Assignee and withdraw from the Partnership, the Assignee has
agreed to purchase such interest, and the General Partner has consented to such
assignment and withdrawal, all pursuant to the terms of this Agreement.

NOW THEREFORE, in consideration of the mutual promises and for such other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.                  Sale.  Effective as of the Closing (as hereinafter defined),
and subject to the terms and conditions set forth below (i) Assignor agrees to
sell to the Assignee one hundred percent (100%) of Assignor’s interest in the
Partnership, including, without limitation, all Profits and Losses, Cash from
Operations, Distributions of Cash from Refinancing, Distributions of Cash from
Disposition, all other Partnership assets, and all rights to any fees, loan
repayments and reimbursements (collectively, the “Interest”), and (ii) Assignee
agrees to purchase the Interest.

2.                  Consideration.  In consideration for Assignor’s Interest, at
the Closing, the Assignee shall pay to Assignor One Hundred Seventy Three
Thousand Nine Hundred Ninety Six and no/100 Dollars ($173,996.00), less
$3,169.00 to be withheld to pay State of Wisconsin withholding tax on
nonresident partners for the year ended December 31, 2010 and an estimate of
such tax for 2011 in the amount of $5,497.00 (the “2011 estimate”).  The
Partnership will hold the amount withheld to pay the 2011 Wisconsin withholding
tax until the proper amount of such withholding is determined in 2012 and shall
refund to Assignee the amount not needed, if any, to pay such tax at the time
the actual amount is determined (the “Payment”).  The Payment will be paid by
wire transfer of immediately available funds pursuant to instructions from
Assignor through a mutually agreeable escrow agent. 

3.                  Closing.  “Closing” shall mean the date on which Payment is
made to Assignor and the Interest is transferred by Assignor to the Assignee. 
Closing shall occur on May 19, 2011 or as otherwise agreed by the parties (the
“Closing Date”); provided, however, if Closing does not occur by May 31, 2011,
this Agreement shall terminate without any further action by the parties.  As of
the Closing, the Assignee shall pay Assignor the Payment. 

4.                  Releases.

4.1              Effective as of the Closing, except for the representations,
warranties and covenants of the Assignor set forth in this Agreement, the
General Partner, for itself and for and on behalf of its partners, sub-partners,
members, directors, officers, employees, servants, agents, representatives,
administrators, assigns, and attorneys, and on behalf of the Partnership
(collectively, the “Partnership Parties”) and Chyane Group LLC, hereby release,
waive and relinquish all actions, causes of action, claims and demands
whatsoever, at law or in equity, and damages (collectively, “Claims”) that any
of the Partnership Parties or Chyane Group LLC has or may have against Assignor
and/or its respective partners, sub-partners, members, directors, officers,
employees, servants, agents, representatives, administrators, assigns, and
attorneys (collectively, the “Assignor Parties”) from the beginning of time up
to and including the Closing Date.

4.2              Effective as of the Closing, except for the representations,
warranties and covenants of the General Partner, on behalf of the Partnership,
set forth in this Agreement, Assignor, for itself and the other Assignor
Parties, hereby releases, waives, relinquishes all Claims that Assignor or any
of the Assignor Parties has or may have against the Partnership Parties, or any
of them, and the Chyane Group LLC, from the beginning of time up to and
including the Closing Date.

5.                  Representations and Warranties.

5.1              As a material inducement to the Assignee and the General
Partner entering into this Agreement, Assignor hereby represents and warrants to
the Assignee and the General Partner that the following are true and correct as
of the Effective Date, and as of Closing, and which warranties and
representations shall survive the Effective Date, Closing and the withdrawal of
Assignor from the Partnership:

(a)               Assignor is the owner of the Interest and the Interest is not
subject to any claim, lien, pledge, encumbrance, or security interest of any
nature whatsoever and the Assignee shall acquire the same free of any rights or
claims thereto by any other party claiming by, through or under Assignor.

(b)               The execution and delivery of this Agreement by Assignor and
the performance of the transactions contemplated herein have been duly
authorized by all requisite corporate and partnership proceedings, and assuming
the due and proper execution and delivery by the Assignee and the General
Partner, this Agreement is binding upon and enforceable against Assignor in
accordance with its terms.

(c)               Assignor’s Interest represents all of the interest in the
Partnership owned by the Assignor.  Assignor possesses no other equity in the
Partnership or any other right to receive payment upon the sale or other
disposition of the Partnership, or the Partnership’s assets, or otherwise. 

5.2              As a material inducement to Assignor entering into this
Agreement, the Assignee hereby represents and warrants to Assignor that (i) the
execution and delivery of this Agreement by the Assignee and the performance of
the transactions contemplated herein have been duly authorized by all requisite
proceedings; (ii) assuming the due and proper execution and delivery by
Assignor, this Agreement is binding upon and enforceable against the Assignee in
accordance with its terms; (iii) Assignee has not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement, (iv)
Assignee is aware of the restrictions on transfer or encumbrance of the Interest
under the Amended Partnership Agreement, as well as the transfer restrictions
imposed by the Securities Act of 1933, as amended, and applicable state
securities laws (the “Securities Laws”), is able to bear the economic risk of
his investment in the Interest, is aware that he must hold the Interest for an
indefinite period and that the Interest has not been registered under the
applicable Securities Laws and may not be sold or otherwise transferred unless
permitted by the terms of the Amended Partnership Agreement and the Interest is
registered, or an exemption from the registration requirements is available with
respect thereto, under the Securities Laws, (v) Assignee is acquiring the
Interest for her own account and not with a view to resell, transfer or
otherwise dispose of it, and (vi) Assignee is an affiliate of the General
Partner and is experienced in financial transactions such as ownership of the
Interest, understands the business and operations of the Partnership, and has
had an opportunity to ask questions about and seek information about the
Partnership and the Partnership’s Project, and has not relied upon any express
or implied representations or warranties from Assignor with regard to the
Interest, the Partnership, or the Project.  The foregoing representations and
warranties are true and correct as of the Effective Date and as of Closing, and
shall survive the Effective Date, Closing and the withdrawal of Assignor from
the Partnership.

5.3              As a material inducement to Assignor entering into this
Agreement, the General Partner, on behalf of the Partnership, hereby represents
and warrants to Assignor that: (i) the execution and delivery of this Agreement
by the General Partner and its performance of the transactions contemplated
herein have been duly authorized by all requisite partnership proceedings;
(ii) assuming the due and proper execution and delivery by Assignor, this
Agreement is binding upon and enforceable against the Partnership in accordance
with its terms; (iii) the Litigation has been settled and the Partnership has
received a total of $492,717.83 in settlement proceeds net of legal fees, but
before amounts paid pursuant to (v), below; (iv) the Partnership will not
receive any additional proceeds from the Litigation or the settlement of the
Litigation; (v) the Partnership has paid a total of $246,358.92 to the General
Partner or its affiliates, including, but not limited to, Chyane Group, LLC for
services rendered in conjunction with the Litigation; and (vi) the Partnership
has advised Rural Development (The U.S. Department of Agriculture) that Assignor
is exiting the Partnership and that Assignee is acquiring Assignor’s Interest in
the Partnership and is being substituted as the limited partner, and Rural
Development has advised the Partnership that the transaction contemplated by
this Agreement does not require approval by Rural Development.  The foregoing
representations and warranties are true and correct as of the Effective Date and
shall survive the Effective Date and the withdrawal of Assignor from the
Partnership.

5.4              Except as expressly provided in this Section 5, no Party has
made any other representation or warranty concerning the Interest, the
Partnership, the Project or any other matter.

6.                  Tax and Financial Matters. 

6.1              The General Partner hereby agrees to and shall deliver to
Assignor drafts of the Partnership’s 2011 federal and state tax returns by
approximately March 1, 2012, for the period during which the Assignor was a
limited partner, for Assignor’s review prior to preparation of the final tax
returns, and if the Assignor has given the General Partner comments, if any, on
the draft returns within twenty-one (21) days after the drafts are submitted to
Assignor for review, shall deliver to Assignor the final form of such 2011 tax
returns by April 10, 2012; provided, Assignor hereby acknowledges that it shall
consent for all purposes to the Partnership’s election pursuant to Section 754
of the Internal Revenue Code of 1986, as amended, if so set forth on the
Partnership’s 2011 federal income tax return for the period during which the
Assignor was a limited partner;

6.2              Assignor consents to the Partnership’s use of the interim
closing of the partnership books method as described in Treasury Regulation
§1.706-1(c)(2) with respect to all items of gain, loss, income, deduction, or
credit in reporting the Partnership’s 2011 taxable income, for the period during
which the Assignor was a limited partner, with the closing of the books to occur
with respect to the Assignor effective as of the time of the Closing. 

6.3              The General Partner shall deliver to the Assignor the audited
financial statements of the Partnership for Fiscal Year 2011 by March 31, 2012
in the form required by Rural Development (the U.S. Department of Agriculture).

6.4              If the General Partner shall fail to have prepared and
delivered any of the returns or other information required by Sections 6.1 and
6.3, above, then, after written notice to the General Partner and the failure of
the General Partner to cure the failure within thirty (30) days after such
notice is received, the Assignor may have the returns and other information
prepared at the sole cost and expense of the Partnership.

6.5              The General Partner shall, with respect to any matter which
could affect the Assignor, give prompt notice to the Assignor of any of the
following actions taken by the General Partner, on behalf of the Partnership,
and, the General Partner shall, if applicable, permit the Assignor to
participate, solely on its own behalf, in any proceedings and/or disputes
related to such actions at Assignor’s own expense:

(a)        Extension of the statute of limitations for assessing or computing
any tax liability against the Partnership (or the amount or character of any
Partnership tax items);

(b)        Settlement of any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

(c)        Filing of a request for an administrative adjustment with the IRS at
any time or filing of a petition for judicial review with respect to any such
request;

(d)        Initiation or settlement of any judicial review or action concerning
the amount or character of any partnership tax item(s) (within the meaning of
Section 6231(a)(3) of the Code); or

(e)        Intervention in any action brought by any other Partner for judicial
review of a final adjustment.

7.                  Miscellaneous.

7.1              The Assignor and the General Partner, on behalf of the
Partnership, acknowledge and agree that, as of the Closing, Assignor will no
longer be a limited partner of the Partnership and all of Assignor’s rights and
obligations under the Amended Partnership Agreement and under any and all other
written or oral agreements by and among Assignor, the Partnership, and/or the
General Partner shall be terminated and of no further force or effect as of the
Closing, except with respect to the Assignor’s representations, warranties and
covenants set forth herein.  Without limitation to the generality of the
foregoing, Assignor hereby waives any and all rights and claims with respect to
(a) Assignor’s Interest, except as set forth in Section 6, above, and then
solely with respect to Assignor’s interest in the matters specified therein, and
(b) Assignor’s role as a limited partner of the Partnership set forth in the
Amended Partnership Agreement or otherwise.  Notwithstanding anything contained
in this Agreement, the Partnership and the General Partner acknowledge that
matters may arise after the Closing that relate back to events that occurred
prior to the Closing (for purposes of illustration and not limitation, audits by
the IRS).  If such matters may affect the Assignor, the Partnership and the
General Partner agree that they shall conduct themselves in a manner which is
consistent with their obligations to the Assignor of good faith and fair
dealing.

7.2              All notices, demands, requests and other communications
required pursuant to the provisions of this Agreement (“Notice”) shall be in
writing and shall be deemed to have been properly given or served for all
purposes (i) if sent by Federal Express or any other nationally recognized
overnight carrier for next business day delivery, on the first business day
following deposit of such Notice with such carrier, (ii) if personally
delivered, on the actual date of delivery, or (iii) if sent by certified mail,
return receipt requested postage prepaid, on the fifth (5th) business day
following the date of mailing addressed as follows:

If to the Assignor:

c/o National Partnership Investments Corp.

6701 Center Drive, Suite 520

Los Angeles, California 90045

Attention:  Asset Management

with a copy to:

c/o Apartment Investment and Management Company

4582 S. Ulster St., Suite 1100

Attention: Legal Department

Denver, Colorado 80237

 

If to the Assignee, the Partnership, or the General Partner:

                                    Duane A. Kittleson

                                    DAK Developers/Management, Inc.

                                    1020 Lincoln Ave.       

Fennimore, WI  53809

Any of the Parties may designate a change of address by Notice in writing to the
other Parties. Whenever in this Agreement the giving of Notice by mail or
otherwise is required, the giving of such Notice may be waived in writing by the
person or persons entitled to receive such Notice.

7.3              If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable.  This Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part of this
Agreement, and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

7.4              This Agreement may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. 

7.5              This Agreement shall be binding upon and inure to the benefit
of the heirs, executors, administrators, legal representatives and permitted
successors and assigns of the Parties hereto.  This Agreement shall be
interpreted in accordance with the laws of the State of Wisconsin.

7.6              Nothing herein shall be construed to be for the benefit of or
enforceable by any third party including, but not limited to any creditor of the
Assignor.

7.7              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be required to carry out the intent
and purposes of this Agreement.

7.8              All article and section titles or captions contained in this
Agreement are for convenience only and shall not be deemed part of the text of
this Agreement.

7.9              In the event that any court or arbitration proceedings is
brought under or in connection with this Agreement, the prevailing party in such
proceeding (whether at trial or on appeal) shall be entitled to recover from the
other party all costs, expenses, and reasonable attorneys’ fees incident to any
such proceeding.  The term “prevailing party” as used herein shall mean the
party in whose favor the final judgment or award is entered in any such judicial
or arbitration proceeding.

7.10          This Agreement constitutes the sole agreement of the Parties with
respect to the matters herein, all prior oral or written agreements being merged
herein.  This Agreement may only be modified by a writing signed by all of the
Parties hereto and time is of the essence of this Agreement.

7.11          In interpreting this Agreement it shall be presumed that the
Agreement was jointly drafted and no presumption shall arise against any Party
in the event of any ambiguity.

7.12          The Partnership shall undertake, at its expense, to comply with
any further documentation or requirements which may hereafter be imposed by
Rural Development with respect to Assignor’s withdrawal from the Partnership,
and shall indemnify and hold harmless Assignor from and with respect to any such
costs or expenses; provided that Assignor furnishes any relevant information
required by Rural Development in connection therewith, at its expense.

 

[Signature Page to Follow]


IN WITNESS WHEREOF, the General Partner, the Assignee, and the Assignor have
entered into this Agreement as of the date set forth above.

GENERAL PARTNER:

 

 

/s/ DUANE A. KITTLESON

DUANE A. KITTLESON

 

                                                                       

ASSIGNEE:

 

 

/s/ LINDA KITTLESON

LINDA KITTLESON

 

 

ASSIGNOR:

 

REAL ESTATE ASSOCIATES LIMITED VI,

a California limited partnership

By  National Partnership Investments Corp.,

a California corporation, its General Partner

 

By:  /s/John McGrath

Name:  John McGrath

Title:  Senior Vice President

 

 

Chyane Group LLC hereby joins this Assignment Agreement for the purpose of
agreeing to its release of the Assignor Parties set forth in Section 4.1 hereof.

 

CHYANE GROUP LLC

 

 

By:  /s/ Duane A. Kittleson

        Duane A. Kittleson

 

 

 